Title: To Benjamin Franklin from Thomas Collins, 28 September 1780
From: Collins, Thomas
To: Franklin, Benjamin


Sir
Hotel De York 28 Septr 1780
I am fearfull, that my very honorable Friend, Sir Edward Newenham Inserted my Sons name, in place of mine, (thro’ mistake,) therefore hope, you will be so kind as to forgive my acquainting you therewith; I have the honor of being with the greatest respect Sir Your most Obedient and most Humble servant
Thoms Collins
 
Notation: Thom. Collin 28. 7bre. 1780
